NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

              MANCY N. THOMPSON, JR.,
                 Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant- Appellee.
                __________________________

                        2011-5057
                __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 09-CV-264, Judge Lawrence J. Block.
              ___________________________

                   Decided: May 9, 2012
                ___________________________

      MANCY N. THOMPSON, JR., of La Mesa, California, pro
se.

   RENEE GERBER, Trial Attorney, Civil Division, Com-
mercial Litigation Branch, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were TONY WEST, Attorney General,
JEANNE E. DAVIDSON, Director, and DEBORAH A. BYNUM,
Assistant Director.
THOMPSON   v. US                                          2


                   __________________________

   Before BRYSON, MAYER, and REYNA, Circuit Judges.
PER CURIAM.

                           DECISION

    Mancy N. Thompson, Jr., appeals from a decision of
the United States Court of Federal Claims dismissing his
case for lack of jurisdiction. We affirm.

                         BACKGROUND

    Mr. Thompson was discharged from the United States
Marine Corps on September 9, 1987, following his arrest
for murder. In 1997, Mr. Thompson sought review of his
discharge characterization with the Navy Discharge
Review Board, which sustained the discharge. In 2009,
Mr. Thompson filed a complaint in the Court of Federal
Claims under the Tucker Act, 28 U.S.C. § 1491, alleging
that his separation from the Marine Corps was unlawful
and that he was entitled to full pay and benefits retroac-
tive to the date of his separation. Mr. Thompson alleged
that his discharge was unlawful because he never waived
his right to a court-martial and the public defender who
was appointed to defend him against murder charges in
1987 was not authorized to waive that right on his behalf.
The Court of Federal Claims found that Mr. Thompson
had failed to file his complaint within the six-year limita-
tions period set forth in 28 U.S.C. § 2501. The court
therefore dismissed Mr. Thompson’s complaint for lack of
jurisdiction and declined to address the merits of his
claim.
3                                           THOMPSON   v. US


                       DISCUSSION

    The statute of limitations applicable to claims filed in
the Court of Federal Claims is six years. 28 U.S.C. §
2501. Mr. Thompson was discharged from the Marine
Corps on September 9, 1987. He did not file his claim
until April 28, 2009, more than 21 years later. Twenty-
one years far exceeds the six-year limitations period of
section 2501, which is jurisdictional and cannot be
waived. See John R. Sand & Gravel Co. v. United States,
552 U.S. 130 (2008).

    Mr. Thompson argues that the trial court should have
applied principles of equitable tolling and found his
complaint timely. Equitable tolling, however, is pre-
cluded under 28 U.S.C. § 2501. Holmes v. United States,
657 F.3d 1303, 1317 n.11 (Fed. Cir. 2011), citing John R.
Sand & Gravel Co., 552 U.S. at 132-39; Young v. United
States, 529 F.3d 1380, 1384 (Fed. Cir. 2008).

    Mr. Thompson also argues the trial court should have
ruled that the accrual of his cause of action was sus-
pended and that his complaint was timely for that reason.
We disagree. Accrual of a claim against the United States
is suspended only if “the defendant has concealed its acts
with the result that plaintiff was unaware of their exis-
tence” or if the plaintiff’s injury “was ‘inherently unknow-
able’ at the accrual date.” Young, 529 F.3d at 1384. The
record shows that Mr. Thompson was aware of the facts
underlying his claim no later than 1997. Thus, even if
accrual suspension applied, it would not have resulted in
the suspension of the accrual date for his claim beyond
1997, which was more than 10 years before Mr. Thomp-
son filed his complaint.
THOMPSON   v. US                                           4


    Because neither equitable tolling nor suspension of
accrual serves to avoid the application of the six-year
limitations period to Mr. Thompson’s claim, we uphold
the trial court’s dismissal of his complaint. In light of the
jurisdictional basis for the dismissal, we do not address
the issues raised in Mr. Thompson’s informal brief going
to the merits of his claim.

    No costs.

                       AFFIRMED